Exhibit 10.2
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.

                    )      
In the Matter of
    )     ORDER TO CEASE AND DESIST       )             )      
ADVANTA BANK CORP.
    )      
DRAPER, UTAH
    )     FDIC-09-266b       )      
(Insured State Nonmember Bank)
    )             )      

     Advanta Bank Corp., Draper, Utah (“Bank”), through its board of directors,
having been advised of its right to the issuance and service of a NOTICE OF
CHARGES AND OF HEARING detailing the unsafe or unsound banking practices alleged
to have been committed by the Bank and of its right to a hearing on the alleged
charges under section 8(b) of the Federal Deposit Insurance Act (“FDI Act”), 12
U.S.C. § 1818(b), and having waived those rights, entered into a STIPULATION AND
CONSENT TO THE ISSUANCE OF AN ORDER TO CEASE AND DESIST (“CONSENT AGREEMENT”)
with counsel for the Federal Deposit Insurance Corporation (“FDIC”) dated June
24, 2009, whereby, solely for the purpose of this proceeding and without
admitting or denying the alleged charges of unsafe or unsound banking practices,
the Bank consented to the issuance of an ORDER TO CEASE AND DESIST (“ORDER”) by
the FDIC.
     The FDIC considered the matter and determined that they had reason to
believe that the Bank may engage in unsafe or unsound banking practices. The
FDIC, therefore, accepted the CONSENT AGREEMENT and issued the following:

1



--------------------------------------------------------------------------------



 



ORDER TO CEASE AND DESIST
     IT IS ORDERED, that the Bank, institution-affiliated parties, as that term
is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), of the Bank and its
successors and assigns, cease and desist from the following unsafe or unsound
banking practices:

  1.   The Bank’s Board of Directors and Management operating the Bank in a
manner that causes the Bank’s significant financial deterioration;     2.  
Operating with inadequate capital for the Bank’s risk profile; and     3.  
Operating in a manner that does not sustain satisfactory earnings performance to
maintain sufficient capital in relation to the Bank’s risk profile.

     IT IS FURTHER ORDERED, that the Bank, its institution-affiliated parties
and its successors and assigns take affirmative action as follows:
MANAGEMENT
     1. (a) The Bank shall have and retain qualified management. Each member of
management shall possess qualifications and experience commensurate with his or
her duties and responsibilities at the Bank. The qualifications of management
personnel shall be evaluated on their ability to:

  (1)   Comply with the requirements of the ORDER;     (2)   Operate all aspects
of the Bank in a safe and sound manner, giving due consideration to the Bank’s
asset quality, capital adequacy, earnings, management effectiveness, liquidity,
and its sensitivity to market risk; and     (3)   Comply with applicable laws
and regulations.

2



--------------------------------------------------------------------------------



 



          (b) While this ORDER is in effect, the Bank shall notify the New York
Regional Director (“Regional Director”) in writing of any resignations and/or
terminations of any members of its board of directors and/or any of its senior
executive officer(s) within 15 days of the event. The Bank shall also establish
procedures to ensure compliance with section 32 of the FDI Act, 12 U.S.C. §
1831i and Subpart F of Part 303 of the FDIC’s Rules and Regulations, 12 C.F.R.
§§ 303.100 through 303.103. In addition, the Bank shall notify the Regional
Director in writing when it proposes to add any individual to the Bank’s board
of directors or employ any individual as a senior executive officer. The
notification must be received at least 30 days before such addition or
employment is intended to become effective and should include a description of
the background and experience of the individual(s) to be added or employed.
MANAGEMENT – BOARD SUPERVISION
     2. Within 30 days after the effective date of this ORDER, the Bank’s board
of directors shall increase its participation in the affairs of the Bank by
assuming full responsibility for the approval of the Bank’s policies and
objectives and for the supervision of the Bank’s management, including all the
Bank’s activities. The board’s participation in the Bank’s affairs shall
include, at a minimum, monthly meetings in which the following areas shall be
reviewed and approved by the board: reports of income and expenses; insider,
charged-off, delinquent, nonaccrual, and recovered loans; investment activities;
material changes to policies; and individual committee actions impacting the
aforementioned. The Bank’s board of directors’ minutes shall document the
board’s reviews and approvals, including the names of any dissenting directors.

3



--------------------------------------------------------------------------------



 



STRATEGIC PLAN AND BUDGET/EXECUTIVE COMPENSATION
     3. (a) Within 30 days of this ORDER, the Bank shall submit to the Regional
Director for review and approval a written strategic plan and budget providing
for the orderly discontinuance of deposit-taking operations and the voluntary
termination of deposit insurance after the repayment in full of all deposits. In
connection therewith, the Bank shall provide the Regional Director with pro
forma financial statements for the period necessary to complete the orderly
liquidation of assets. This plan shall, at a minimum, provide for: (i) the
responsibilities of the Bank’s board of directors regarding the definition,
approval, implementation, and monitoring of the strategic plan and budget, and
the procedures designed to ensure that the board of directors fulfills such
responsibilities; (ii) the repayment in full of all deposits; (iii) the
operating assumptions that form the bases for major projected income and expense
components; (iv) financial performance objectives, including plans for earnings,
liquidity, and capital supported by detailed quarterly and annual pro forma
financial statements, including projected budgets, balance sheets, and income
statements; and (v) the establishment of a monthly review process to monitor the
actual income and expenses of the Bank in comparison to budgetary projections.
Notwithstanding the above, the Bank may submit a plan for future activities
during the years in which the Bank is implementing the orderly discontinuation
of deposit taking operations contemplated by this provision. The plan, subject
to the prior approval of the FDIC, may permit the continuation of deposit taking
activities.
          (b) Within 30 days from the effective date of this ORDER, the Bank
shall submit to the Regional Director for review and approval an Executive
Compensation Plan which incorporates qualitative as well as profitability
performance standards. For purposes of this paragraph, “compensation” refers to
any and all salaries, bonus and other benefits of every kind

4



--------------------------------------------------------------------------------



 



and nature whatsoever, whether paid directly or indirectly. Executive officers
are defined as any officer designated as chairman of the board, vice-chairman of
the board, president, chief executive officer, executive vice president, senior
vice president, or chief financial officer.
CAPITAL ADEQUACY
     4. (a) Within 30 days of the effective date this ORDER, the Bank shall
submit to the Regional Director, for review and approval, an acceptable written
plan to achieve and maintain sufficient capital at the Bank. The plan shall, at
a minimum, address: (i) the Bank’s current and future capital requirements;
(ii) the Bank’s level of concentrations of credit; (iii) the volume of the
Bank’s adversely classified assets; (iv) the Bank’s anticipated level of
retained earnings; (v) the collectability of on-book account receivables and
other assets associated with securitized assets; and (vi) source and timing of
additional funds to fulfill the future capital needs of the Bank.
          (b) Notwithstanding the provisions of paragraph 4(a) the Bank shall at
all times during the term of this ORDER, maintain its Tier 1 Leverage Capital
ratio at a level of no less than 5 percent and Total Risk-Based Capital ratio
equal to or greater than 10 percent, which during the term of this Order shall
be calculated and reported in writing to the Regional Director within 15 days of
the end of each month. For the purpose of reporting the Tier 1 Leverage Capital
ratio at the end of months which do not represent the end of a quarter, the Tier
1 Leverage Capital ratio shall be calculated by substituting month-end Total
Assets for quarterly Average Assets.
          (c) After the Regional Director approves the capital plan, the Bank’s
board of directors shall adopt the capital plan, including any modifications or
amendments requested by

5



--------------------------------------------------------------------------------



 



the Regional Director. Thereafter, the Bank shall immediately initiate measures
detailed in the capital plan, to the extent such measures have not previously
been initiated, to effect compliance with the plan within thirty (30) days after
the Regional Director responds to the capital plan.
          (d) In addition, the Bank shall comply with the FDIC’s Statement of
Policy on Risk-Based Capital found in Appendix A to Part 325 of the FDIC’s Rules
and Regulations, 12 C.F.R. Part 325, App. A.
          (e) For purposes of this ORDER, all terms in this Order relating to
capital shall be calculated according to call report instructions, FIL-20-2009,
and the methodology set forth in Part 325 of the FDIC’s Rules and Regulations,
12 C.F.R. Part 325.
FUNDS MANAGEMENT AND LIQUIDITY
     5. Within 30 days of this Order, the Bank shall submit to the Regional
Director an acceptable, comprehensive liquidity contingency plan. The written
plan shall, at a minimum,
     (a) assess possible liquidity events that the Bank may encounter and
identify responses to the potential impact of such events on the Bank’s
short-term, intermediate-term, and long-term liquidity profile;
     (b) provide for weekly review of the Bank’s deposit structure, including
volume and trend of total deposits, maturity distribution of all time deposits;
and
     (c) provide for weekly calculation and reporting of the Bank’s liquidity
posture in a format acceptable to the Regional Director.
PARENT COMPANY/AFFILIATE RELATIONS
     6. Without the prior written consent of the Regional Director, the Bank
shall not directly or indirectly enter into, participate in, or otherwise engage
in or allow any extension of

6



--------------------------------------------------------------------------------



 



credit to Advanta Corp. (the “Parent Company”) or to any other “affiliate” of
the Bank and/or directly or indirectly enter into, participate in, or otherwise
engage in or allow any “covered transaction” or “transaction covered” with the
Parent Company or with any “affiliate” of the Bank regardless of whether such
“extension of credit”, “covered transaction” or “transaction covered” would be
prohibited, limited or otherwise regulated by Sections 23A or 23B of the Federal
Reserve Act (“Sections 23A and 23B”), 12 U.S.C. §§ 371c and 371c-1.
     For purposes of this ORDER, “extension of credit” shall be defined as set
forth at 12 C.F.R. § 215.3 and “affiliate,” “covered transaction” and
“transaction covered” shall have the meanings set forth in Sections 23A and 23B;
provided, however, that the terms “covered transactions” and “transactions
covered” shall not include the continued provision of and payments for
operational services provided by affiliates under pre-existing contracts in the
normal course of business, including the provision of technology platforms and
dual employees. Additionally, for purposes of this ORDER, any transaction by the
Bank with any person or entity shall be deemed to be a transaction with an
“affiliate” of the Bank if any of the proceeds of the transaction are used for
the benefit of, or transferred to any Bank affiliate.
     7. (a) As of the effective date of this ORDER, the Bank shall not make any
payment, directly or indirectly, to or for the benefit of the Parent Company or
any other Bank affiliate, without the prior written consent of the Regional
Director, except for the continued provision of and payments for operational
services provided by affiliates under reasonable pre-existing contracts and
arrangements in the normal course of business.
          (b) As of the effective date of this ORDER, the Bank shall not enter
into any contract or modification of an existing contract with its Parent
Company or any other Bank affiliate, or increase the periodic payments under any
existing contract with its Parent Company

7



--------------------------------------------------------------------------------



 



or any other Bank affiliate without submitting the new contract, modification,
or information concerning the proposed increase in any existing contract with
its Parent Company or any other Bank affiliate to the Regional Director for
review and comment.
CASH TRANSACTIONS
     8. As of the effective date of this Order, all transactions for the
withdrawal, transfer or other utilization of Bank cash assets must be approved
in writing by a Bank officer.
DIVIDEND RESTRICTION
     9. As of the effective date of this ORDER, the Bank shall not declare or
pay any dividends without the prior written consent of the Regional Director.
Requests for approval shall be received at least 30 days prior to the proposed
date for the declaration of dividends and shall contain, but not be limited to,
information on consolidated earnings for the most recent annual period and the
last quarter.
CONTINUED SERVICING OF CREDIT CARD ACCOUNTS
     10. (a) The Bank shall take all steps necessary to ensure that the Bank
infrastructure, staffing, and contracts necessary to service the Bank credit
card accounts and related Bank owned and Bank managed (owned by Advanta Business
Card Master Trust or the Parent Company) account receivables (collectively,
“account receivables”) remain in place.
          (b) Any materially adverse changes to the servicing of the account
receivables, including but not limited to new contracts with vendors, and
amendments to or cancellation of existing contracts with vendors that materially
adversely affect the servicing of the account receivables must receive prior
written non-objection by the Regional Director.

8



--------------------------------------------------------------------------------



 



          (c) Any unavoidable changes to the servicing of the credit card
accounts must be reported by the Bank to the Regional Director within 5 days of
the Bank receiving notice of the changes.
CHANGE IN BALANCE SHEET STRUCTURE OR OPERATIONS
     11. Without prior written non-objection from the Regional Director, the
Bank shall not engage in any transaction that would materially alter its balance
sheet composition, including growth in total assets, significant changes in
funding sources, or entering into or exiting existing contracts for services
provided by the Bank or to the Bank.
BROKERED DEPOSITS

     12.   As of the effective date of this Order the Bank shall not renew,
rollover, or accept “Brokered Deposits” (as such term is defined at 12 C.F.R. §
337.6).

COMPLIANCE WITH LAWS AND REGULATIONS
     13. Within 30 days from the effective date of this ORDER, the Bank shall
take steps necessary, consistent with sound banking practices, to ensure future
compliance with all applicable laws, rules, and regulations.
PROGRESS REPORTS
     14. Within thirty (30) days after the end of the calendar quarter following
the effective date of this ORDER, and by the 30th day after the end of every
calendar quarter thereafter, the Bank shall furnish written progress reports to
the Regional Director detailing the

9



--------------------------------------------------------------------------------



 



form, content, and manner of any actions taken to secure compliance with this
ORDER, and the results thereof.
NOTICE TO SHAREHOLDERS
     15. Within thirty (30) days of the effective date of this ORDER, the Bank
shall send to its shareholders or otherwise furnish a description of this ORDER.
The description shall fully describe the ORDER in all material respects. The
description and any accompanying communication, statement, or notice shall be
sent to the FDIC, Division of Supervision and Consumer Protection, Accounting
and Securities Disclosure Section, 550 17th Street, N.W., Washington, D.C. 20429
for review at least 20 days prior to dissemination to shareholders. Any changes
requested to be made by the FDIC shall be made prior to dissemination of the
description, communication, notice or statement.
OTHER ACTIONS
     16. It is expressly and clearly understood that if, at any time, the
Regional Director shall deem it appropriate in fulfilling the responsibilities
placed upon the Regional Director under applicable law to undertake any further
action affecting the Bank, nothing in this ORDER shall in any way inhibit,
estop, bar or otherwise prevent the Regional Director from doing so, including,
but not limited to, the imposition of civil money penalties.
     17. It is expressly and clearly understood that nothing herein shall
preclude any proceedings brought by the Regional Director to enforce the terms
of this ORDER, and that nothing herein constitutes, nor shall the Bank contend
that it constitutes, a waiver of any right, power, or authority of any other
representatives of the United States, departments or agencies

10



--------------------------------------------------------------------------------



 



thereof, Department of Justice or any other representatives of the State of Utah
or any other departments or agencies thereof, including any prosecutorial
agency, to bring other actions deemed appropriate.
REGIONAL DIRECTOR
     18. Whenever a provision of this ORDER shall require the Bank to submit a
proposed letter, report, or other matter to the Regional Director for review,
comment and/or non-objection, the Bank shall make such submission to the
Regional Director at 20 Exchange Place, New York, New York 10005.
ORDER EFFECTIVE
     19. The effective date of this ORDER shall be the date of issuance.
     20. The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, successors and assigns.
     21. The provisions of this ORDER shall remain effective and enforceable
except to the extent that, and until such time as, any provision of this ORDER
has been modified, terminated, or set aside in writing by the FDIC.
Pursuant to delegated authority.
Dated: June 30, 2009

         
 
 
/s/ James C. Watkins
James C. Watkins    
 
  Deputy Regional Director    
 
  Division of Supervision    
 
  and Consumer Protection    

11